   Case 18-50955-KJC    Doc 12   Filed 12/20/18    Page 1 of 1




UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
                                      X
In Re: OLDAPCO, INC., etal.,                   Case No. 17-12082 (KJC)
                       Debtor.
                                     •X
ALAN D. HALPERIN AND EUGENE I.                 Adv.Froc.No.l8-5095&1<KJC
DAVIS, AS CO-TRUSTEES OF THE                   AFFIDAVIT OF SERVICE
APPVION LIQUIDATING TRUST,
                    Plaintiff,
      -against-
MARK R. RICHARDS, SlM-r
                    Defendants.
                                      X

   WILL THOMAS, being duly sworn deposes and says that he is
over the age of eighteen, is an agent of KEATING & WALKER
ATTORNEY SERVICE, and is not a party to this action.
   That on the 5th day of DecenODer, 2018, at approximately
8:07 a.m., deponent served a true copy of a Summons and Notice
of Pretrial Conference in an Adversary Proceeding and
Con^laint with Exhibits upon Jeffrey J. Fletcher at 34310
White Oak Lane Cumming, Iowa 50061 by personally delivering
and leaving the same with Tammy Fletcher, Spouse, co-resident
and a person of suitable age and discretion at that address.
At the time of service deponent asked if Jeffrey J. Fletcher,
is in active military service for the United States or for the
State in any capacity whatsoever and received a negative
reply.
   Tammy Fletcher, is a white female, approximately 40-50
years of age, stands approximately 5 feet, 6-8 inches tall,
weighs approximately 150-160 pounds with brown hair.

                                     STATE OF IOWA        )
                                                         S.S.:
                                     COUNTY OF POLK )
                                      Subscribed & sworn to (or affirmed) Before
                                      me this       day of December, 2018, by
                                      WILL THOMAS, personally known to me or
                                      proved to me on the basis of satisfactory
                                      evidence to be the person who appeared
                                      before me.




WILL THOMAS                           NOTARY PUBLIC
